Citation Nr: 9906631	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's son, [redacted], became permanently 
incapable of self-support before the age of 18.


REPRESENTATION

Appellant represented by:	Maureen A. Cronin, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to February 
1947.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim on the basis 
that new and material evidence had not been submitted to 
reopen the veteran's claim.  The veteran, his spouse, Dr. R. 
M. R., and his representative appeared before a hearing 
officer at the RO in October 1996.  Following the hearing, 
the hearing officer determined, in a December 1996 
supplemental statement of the case, that new and material 
evidence had been presented, and thus reopened the claim.  
The hearing officer then proceeded to deny the claim on the 
basis that the veteran's son, [redacted], was not permanently 
incapable of self-support until after his eighteenth 
birthday.  The veteran and his spouse also appeared at a 
hearing before a Member of the Board at the RO in November 
1998.


FINDINGS OF FACT

1.  The veteran's son, [redacted], was born in November 1954.  He 
turned 18 in November 1972.

2.  The record does not establish that [redacted] has married.  He 
has never had meaningful employment.

3.  It has been shown that [redacted] became permanently incapable 
of self-support prior to attaining the age of 18.




CONCLUSION OF LAW

The criteria for recognition of the veteran's son, [redacted], as 
a "helpless child" based on permanent incapacity for his 
self-support before his eighteenth birthday have been met.  
38 U.S.C.A. §§ 101(4)(A)(ii), 5107 (West 1991); 38 C.F.R. §§ 
3.57, 3.356 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review 
of the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.

Under the applicable criteria, the term "child" includes an 
unmarried person, who before reaching the age of 18 years, 
became permanently incapable of self-support by reason of 
physical or mental defects.  38 U.S.C.A. § 101(4)(A)(ii) 
(West 1991 & Supp. 1998); 38 C.F.R. §§  3.57, 3.356 (1998).  
A person may qualify as a "child" if he or she is "shown 
to [have been] permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years."  38 C.F.R. § 3.356(a) (1998).  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).  The issue is one of 
fact premised on competent evidence in the individual case.  
Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).

To establish entitlement to the benefits sought, various 
factors under 38 C. F.R. § 3.356(a) are for consideration.  
Employment of a child prior to or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of the 
parents, and the like.  In those cases where the extent and 
the nature of disability raise some doubt as to whether they 
would render the average person incapable of self-support, 
other factors should be considered.  These factors include 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  38 C.F.R. § 3.356 (1998).

A request for insurance coverage for a mentally retarded or 
physically handicapped dependent child contains an October 
1976 certification from a private physician, R. J. R., M.D., 
that the veteran's son, [redacted], has compulsive behavior; is 
unable to organize self to function; can't get places on 
time; can't follow through; and rituals at times interfere.  
Dr. R. J. R. noted that the disability has existed for a 
number of years as the child had a long history of school 
problems.  Dr. R. J. R. indicated that the child was not 
capable of engaging in self-supporting employment.   

A June 1977 report from the Department of Education for San 
Diego County showed several incidences of scheduling problems 
and completion of courses.  It was noted that [redacted] went to a 
local junior college and completed a course in State and 
Local Government and thereafter completed a correspondence 
course in U.S. History in order to obtain his high school 
diploma in 1974.  The counselor noted that [redacted]'s problems 
were inattentiveness and frequent tardiness.  It was noted 
that these became more pronounced in his 12th year than 
previously, but that no psychological testing was done.

In a May 1978 letter, Dr. R. J. R.  stated that [redacted]'s 
difficulty was reported to date back to high school.  Dr. R. 
J. R diagnosed Obsessive Compulsive Neurosis, and determined 
that [redacted] was unable to support himself at this time.

In a November 1982 letter, another private physician, H. K., 
M.D., reported that he had been treating [redacted] since 1981 for 
a long-standing and severely disabling psychiatric illness.  
Dr. H. K. opined that, based on [redacted]'s clinical history, 
discussions with the veteran and his spouse, "[redacted]'s mental 
disorder unquestionably became manifest prior to the age of 
18, and has continued unabated since that time without change 
or improvement."

In December 1983, E. A. Z., M.D., reported that [redacted] had 
been under his care at Horizon Psychiatric Hospital for 
Obsessive Compulsive Disorder.  Dr. E. A. Z. stated that 
[redacted] has had long-term difficulties forming friendships 
since childhood and that there were significant obsessive 
symptoms evident by age 15, to include ritual head banging 
and fear of dressing.  Dr. E. A. Z. indicated that [redacted] 
described further deterioration between age 15 and 16 
following the death of a friend.  Dr. E. A. Z. opined that 
the described ritual exercises which increasingly preoccupied 
his and impaired his function socially and vocationally. 

In an October 1994 letter, R. M. R., M.D., reported that he 
has been treating [redacted] for obsessive-compulsive disorder and 
major depression for the past several months at the UCLA 
Obsessive-Compulsive Disorder Day Treatment Program.  Dr. R. 
M. R. stated that [redacted] has had these problems since the age 
of 15.  Dr. R. M. R. indicated that [redacted]'s symptoms included 
contamination fears with rituals involving handwashing and 
extremely prolonged bathroom rituals as well as other rituals 
he must perform when getting up in the morning.  Dr. R. M. R. 
opined that these symptoms along with recurrent depressions 
have led to school difficulties, inability to hold a job, and 
dependence on his parents for financial support.

The Board also notes the statements of numerous friends and 
relatives of [redacted] to the effect that his childhood and 
teenage years were characterized by difficulty in social 
interaction, prolonged bathroom rituals, difficulty dressing, 
tardiness, and difficulty completing homework and other 
tasks.  In a February 1997 statement support the claim, a 
friend of the family who is also a Psychiatric Nurse 
Associate, reported that she observed [redacted]'s behavioral and 
emotional problems when he was a young child and early teen, 
to include lack of confidence in daily activities and social 
interactions with peers, and difficulty in school.  She 
opined that he was psychologically disabled as a teenager.  
The Board finds these statements to be relevant evidence of 
[redacted]'s condition as a child and teenager.

At the October 1996 RO hearing, the veteran and his spouse 
testified that even as a young child [redacted] need help getting 
dressed in the morning before school, had to be prodded and 
pushed to get out the door to school, had difficulty 
completing his homework assignments, would not pay attention 
in class and became disruptive.  The veteran's spouse 
testified that she often helped [redacted] with his homework and 
was called to school on numerous occasions for conferences.  
Dr. R. M. R. also testified that it was his opinion that 
[redacted]'s Obsessive-Compulsive Disorder had its onset prior to 
his eighteenth birthday and that [redacted] became permanently 
incapable of self-support prior to his eighteenth birthday.

The transcript of the Travel Board hearing before a Member of 
the Board at the RO in November 1998 shows that the veteran 
and his spouse again testified that [redacted]'s behavior and 
development was noticeably different from that of their other 
children and that he began to display increasingly odd 
behavior with rituals, primarily related to inability to get 
dressed, frequent handwashing and prolonged bathroom 
activity, at age 15.  The veteran and his spouse testified 
that they did take [redacted] to several pediatricians, but were 
told that he was "stubborn."  Additionally, the veteran and 
his spouse testified that they encourage [redacted] to obtain 
employment both before and after his eighteenth birthday, 
which he did, but that he could never hold a job for a long 
period of time.  The veteran's spouse is a registered nurse, 
and she stated that it was her professional opinion that 
prior to age 18, [redacted] did not have the potential to engage 
in substantially gainful employment.

The evidence of record demonstrates that [redacted] is currently 
diagnosed with Obsessive Compulsive Disorder with Major 
Depression.  Professional medical opinions have speculated 
that this disorder began before his eighteenth birthday.  The 
evidence also demonstrates that he was withdrawn, obsessed 
with water and washing himself, had difficulty dressing, was 
often late, and isolated both as a child and early teen.  He 
had difficulty in school, could not keep a job for any length 
of time, and never gained meaningful employment following 
school.  However, he did briefly attend junior college in 
order to obtain his high school diploma.  His condition had 
worsened since early childhood.

Although there is no direct evidence of record pertaining to 
treatment for a mental disorder before his eighteenth 
birthday, the professional medical opinions have concluded 
that his disorder first manifested itself in childhood and 
increased in his teenage years.  As noted above, it must be 
considered whether the daily activities of the child in the 
home and community were equivalent to the activities of 
employment of any nature within the physical and mental 
capacity of the child which would provide sufficient income 
for reasonable support.  The Board finds that the evidence as 
a whole indicates that [redacted] was prior to age 18, permanently 
incapable of employment.   Therefore, the Board concludes 
that the evidence of record supports a finding that [redacted] is 
a helpless child, and that he was permanently incapable of 
self-support prior to attaining the age of 18.

In reaching this favorable determination, the Board notes 
that without the testimony, the claim would have been denied.  
Clearly, the child is severely disabled, but the opinions of 
the professionals relating the onset of the incapacity was 
based on history.  That history was again related to me in 
testimony.  This Board Member had an opportunity to view the 
conduct and mannerisms of the father and mother.  Although 
the testimony was stressful, I was left with the overwhelming 
sense that the observations were accurately portrayed; 
reflecting a downward spiral in an already disabled teenager.  
The United States Court of Appeals for Veterans Claims 
(Court) has established that proof may be established by lay 
evidence.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
In this case, the deciding evidence is the testimony 
presented by the veteran and his spouse.

ORDER

Recognition of the veteran's child, [redacted], as a helpless 
child is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

